Citation Nr: 9919336	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder synovitis and impingement 
syndrome.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected fasciotomy scar on the right forefoot.

3. Entitlement to an initial compensable evaluation for 
residuals of fracture of the right zygoma.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision from the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right shoulder synovitis and impingement syndrome, right 
forefoot fasciotomy scar, and residuals of fracture of right 
zygoma (claimed as cheekbone), all with noncompensable 
evaluations effective from December 13, 1991.  By rating 
decision in May 1997 the RO granted 10 percent evaluations 
for right shoulder synovitis and impingement syndrome and 
right forefoot fasciotomy scar with referred pain, effective 
from December 13, 1991.  

In August 1996, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations. The Board referred the issue of 
service connection for sinusitis secondary to residuals of 
fracture of right zygoma for consideration by the RO.  In 
October 1997, the veteran was requested to provide details of 
the sinusitis claimed.  VA examinations in October 1996 and 
July 1998 were conducted to review the veteran's complaints 
of sinusitis.  No further action by the RO has been taken.  
The issue is again referred to the RO for action as 
necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's right shoulder disability is manifested by 
normal range of motion with moderate pain on extreme 
forward flexion and abduction, limitation of overhead 
activities, and some weakness, popping, and crepitation.  

3. The veteran's right forefoot condition is manifested by 
referred discomfort from adjacent non-tender scars.  

4. The veteran's residuals of fracture of the right zygoma 
are manifested by tenderness over the right cheekbone.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected right shoulder synovitis and impingement 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5020, 5201 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected fasciotomy scar on the right forefoot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5284, 7804, 
7805 (1998).

3. The criteria for a compensable rating for residuals of 
fracture of the right zygoma have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 
4.97, 4.150, Diagnostic Code 6502, 9999-9903 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In January 1992, the veteran filed an initial claim for VA 
benefits for service connection for impingement syndrome of 
the right shoulder, fracture of the right cheekbone, and 
right ankle fracture. 

A VA examination was conducted in December 1992.  The 
examiner noted that the veteran was right handed.  The 
veteran stated that his right shoulder began to bother him in 
approximately 1990 and he reported chronic pain in the right 
shoulder.  Range of motion of the right shoulder was normal 
and equal.  The examiner noted mild tenderness at the right 
acromioclavicular joint.  X-ray examination of the 
right shoulder showed 40 percent loss of joint space at the 
acromioclavicular joint.  The joint had good alignment with 
no evidence of trauma, but the acromion had signs of chronic 
rotator cuff impingement.  The examiner further noted three 
well-healed fasciotomy scars on the right forefoot, which 
were nontender.  The examiner indicated diagnoses of right 
shoulder chronic pain, synovitis, chronic rotator cuff 
impingement, and tendonitis, and right forefoot status post 
fasciotomy with well healed scars.  

By rating decision in January 1993, the RO granted service 
connection for, inter alia:  right shoulder synovitis and 
impingement syndrome, as noted on medical board evaluation; 
right forefoot fasciotomy scar, following fracture of 
the right foot in November 1990; and residuals of fracture of 
right zygoma, slight fracture noted in 1988.  

A VA examination was conducted in February 1995.  The 
examiner indicated that the veteran underwent fasciotomies of 
the foot following a bimallelolar fracture.  Three fasciotomy 
scars were noted and all were soft, pliable and not affixed 
to any underlying structures. 

At a hearing before the undersigned in August 1995, the 
veteran testified that his right shoulder disability had 
increased in severity, and the shoulder popped and froze up.  
Transcript, p. 4.  The veteran reported intermittent pain, 
and popping and grinding when he raised his arm above his 
shoulder.  Transcript, p. 5.  He indicated that he was right 
handed and had noticed some reduced strength in his right 
arm.  Transcript, p. 5.  

The veteran testified that the "scar that comes down on top 
of the big toe" was tender.  Transcript, p. 6.  He indicated 
that tight shoes and walking on uneven ground would aggravate 
the scars on his right forefoot.  Transcript, p. 7.  
The veteran stated that his right cheekbone was tender and 
bumping that area caused brief headaches and dilation of the 
right eye.  Transcript, p. 8.  

In August 1996, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  The Board referred the issue of 
entitlement to restoration of a 10 percent evaluation for 
chronic muscular strain of the cervical spine to the RO for 
appropriate appellate development.  By rating decision in 
April 1998, the RO reinstated the 10 percent evaluation for 
chronic muscular strain of the cervical spine from the date 
of reduction.  By letter dated in September 1996, the RO 
requested that the veteran identify all recent VA and non-VA 
treatment records for right shoulder condition, right 
forefoot scars, and residuals of fracture of the right 
zygoma.  

A VA examination for joints was conducted in October 1996 and 
the examiner noted review of the veteran's claims file.  He 
reported chronic pain in the right shoulder, with some 
feeling of weakness, popping and crepitation.  The veteran 
indicated that his most bothersome health problem was the 
right shoulder, followed by pain in his left knee and pain in 
his face.  Shoulder range of motion was normal and equal, but 
the examiner noted that abduction was moderately painful on 
the right above 150 degrees.  Rotator cuff function was 
normal and the trapezius and scapular areas were non-tender.  
X-ray examination of the right shoulder showed some acromial 
signs of chronic rotator cuff impingement and some 
degenerative arthritis at the acromioclavicular joint.  The 
examiner indicated that the acromioclavicular joint had some 
enlargement, which was tender.  The examiner provided 
diagnoses of right shoulder chronic pain, chronic synovitis, 
moderate degenerative arthritis, chronic rotator cuff 
impingement and tendonitis.  The examiner found that the 
veteran's right shoulder motion was somewhat uncomfortable on 
extreme forward flexion and abduction and that the right 
shoulder pain would limit the veteran's overhead activities.  

The examiner noted three scars on the right forefoot, which 
were non-tender.  The examiner also indicated a diagnosis of 
right forefoot pain due to chronic synovitis with some 
referred discomfort from adjacent scars.  The examiner 
concluded that the right forefoot scars cause some disability 
due to the referred pain, and reported that the big toe 
metacarpal phalangeal joint had full range of motion.  

A second VA examination was also conducted in October 1996 
for review of the veteran's residuals of a fracture of the 
right zygoma.  The veteran indicated that he sustained a 
fracture to his right cheekbone during military service, and 
experienced slight numbness of the right cheek and episodes 
of sinusitis on the right side since that injury.  On 
examination the nasal airway was clear except for a slight 
deviation of the nasal septum to the right side.  The sinus 
was nontender to percussion and pressure.  A small scar at 
the infraorbital rim was noted.  Dental bite was in 
reasonably good alignment.  The examiner indicated an 
impression of recurrent right maxillary sinusitis by history.  

A follow-up VA examination for residuals of fracture of the 
right zygoma was conducted in April 1997.  The examiner 
indicated an impression of fracture of the right zygomatic 
arch.  The examiner recommended that the veteran be evaluated 
during an episode of sinusitis to determine if the swelling 
of the lower lid was the result of the zygomatic arch 
fracture.  

By rating decision in May 1997, the RO granted an evaluation 
of 10 percent for right shoulder synovitis and impingement 
syndrome and for right forefoot fasciotomy scar with referred 
pain, both effective from December 13, 1991


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Right Shoulder Synovitis and Impingement Syndrome

Under the Schedule synovitis is rated on limitation of motion 
of the affected parts, in the same way as degenerative 
arthritis.  38 C.F.R. § 4.71a, 5020.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  38 C.F.R. § 4.712a, Diagnostic Code 5003.  
Limitation of motion of the arm (major) warrants a 40 percent 
evaluation if limited to 25 degrees from the side, a 30 
percent evaluation if limited to midway between the side and 
shoulder level, and a 20 percent evaluation if limited to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

On VA examinations in December 1992 and October 1996, the 
veteran's right shoulder range of motion was normal and 
equal.  The Board recognizes that the VA examiner in October 
1996 noted some moderate pain on extreme forward flexion and 
abduction, but this pain was manifest at 150 degrees - above 
shoulder level.  The Board considers the veteran's reports of 
popping, pain on overhead motion, and weakness.  However, 
these considerations do not warrant an evaluation in excess 
of 10 percent for the veteran's service-connected right 
shoulder condition.  The veteran's motion is painful only 
above the head, and does not limit his movement to shoulder 
level as required for an evaluation of 10 percent under 
Diagnostic Code 5201.  

Right Forefoot Fasciotomy Scar

Superficial scars, which are tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Scars may also be evaluated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Foot injuries, not specifically 
listed in the Schedule, are evaluated as 30 percent for 
severe, 20 percent for moderately severe, and 10 percent for 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board notes that the veteran has a separate evaluation 
for service-connected residuals of fracture of the right 
ankle.  There are no schedular criteria for an evaluation in 
excess of 10 percent for scars under Diagnostic Code 7804.  
The VA examiner in October 1996 noted full range of motion of 
the right big toe, over which the veteran indicated 
tenderness due to scarring.  The VA examiner indicated that 
the scar caused some disability due to referred pain.  The 
veteran testified that tight shoes and walking on uneven 
surfaces aggravated the scars on his right forefoot.  As the 
record does not show any limitation of motion of the 
veteran's right forefoot, including the big toe, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7805.  In addition, the Board finds that the 
evidence preponderates against an evaluation in excess of 10 
percent under Diagnostic Code 5284.  The evidence does not 
show a moderately severe foot injury, but demonstrates only 
"some referred pain" with no loss of range of motion.  


Residuals of Fracture of the Right Zygoma

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's 
fracture of the right zygoma, the functions affected, 
anatomical localization and symptomatology are closely 
analogous to the manifestations of malunion of the mandible 
under Diagnostic Code 9904.  See 38 C.F.R. § 4.20.  Under 
that Diagnostic Code severe displacement warrants a 20 
percent evaluation, moderate displacement warrants a 10 
percent evaluation and slight displacement warrants a 
noncompensable evaluation.  38 C.F.R. § 4.150, Diagnostic 
Code 9904.  

The VA examiner in October 1996 noted some tenderness of the 
right cheek and a history of episodes of sinusitis.  The 
Board notes that issue of service connection for sinusitis as 
secondary to service-connected fracture of the right zygoma 
has been referred to the RO in the introduction section of 
this decision, and that the October 1996, April 1997, and 
July 1998 VA examinations recommended evaluation during an 
episode of sinusitis to determine the severity of the 
reported condition.  The VA examiner in October 1996 
indicated a slight deviation of the nasal septum to the right 
side.  The examiner did not indicate that such was due to the 
service-connected right zygoma fracture.  Assuming arguendo 
that the deviated septum was due to the service-connected 
condition, this condition must be manifest with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side to warrant a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).  The VA 
examiner noted only slight deviation, with no indication of 
complete obstruction.  There is no evidence of record that 
the veteran suffers any displacement of the mandible.  The 
record shows, through VA examination and the veteran's 
testimony, only tenderness of the right cheekbone.  The Board 
finds that such does not warrant a compensable evaluation 
under the Schedule.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right shoulder synovitis and impingement 
syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected fasciotomy scar on the right forefoot is 
denied.

Entitlement to an initial compensable evaluation for 
residuals of fracture of the right zygoma is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

